F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              SEP 23 2004
                                FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    ALEX KIVUMBI,

                  Petitioner,

    v.                                                    No. 03-9538
                                                       (No. A75-374-412)
    JOHN ASHCROFT,                                    (Petition for Review)

                  Respondent.


                                ORDER AND JUDGMENT        *




Before HARTZ , McKAY , and PORFILIO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner seeks review of a decision of the Board of Immigration Appeals

(BIA) dismissing her appeal from the denial of her application for asylum,



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
withholding of removal, and relief under the Convention Against Torture Act.

We have jurisdiction, and we deny the petition for review.

      Petitioner is a native and citizen of Uganda. In her asylum application, she

claimed she was a member of the Uganda Human Rights Activists, that as a

photojournalist she took photographs of human rights abuses, and that her mother,

brother and husband were murdered by Ugandan soldiers. Admin. R. at 313.

She further claimed that in July of 1995, she was “detained without trial,”

tortured, and raped by Ugandan soldiers.    Id. at 314. Petitioner entered the United

States in December of 1995 as a B-1 visitor. Her authorized stay expired in

November of 1997.      Id. at 147.

      Following a hearing, the immigration judge (IJ) denied asylum, withholding

of removal and relief under the Convention Against Torture Act, but granted

voluntary departure.    Id. at 51. The BIA summarily affirmed the IJ’s decision

without opinion.   Id. at 2.

      In her petition for review, petitioner raises the following issues:

      A.     Whether an applicant for asylum who followed the misguided
             instructions of a lay advisor from her native country and
             submitted an application which contained inaccuracies and
             exaggerations may be allowed to retract those statements and
             offer testimony which is accepted as credible.

      B.     Whether it is appropriate and consistent with Due Process
             rights for an Immigration Judge to attach significant weight to
             the written assessment of an asylum officer who is not subject
             to cross-examination.

                                           -2-
       C.     Whether an applicant who has made prior false statements
              must submit corroboratory evidence to meet her burden of
              proof, regardless of whether obtaining such evidence is
              reasonably possible or not.

       D.     Whether summary dismissal of Petitioner’s appeal was
              appropriate under the regulations governing Board of
              Immigration Appeals procedures and, if so, whether these
              procedures violated her Due Process rights.

Petitioner’s Br. at 7-8.

       When the BIA summarily affirms the IJ, we review the judge’s decision as

if it were the BIA’s.   See Tsevegmid v. Ashcroft , 336 F.3d 1231, 1235 (10th Cir.

2003). We do not weigh the evidence, nor do we evaluate the credibility of

witnesses. Yuk v. Ashcroft , 355 F.3d 1222, 1233 (10th Cir. 2004) (citing

Woldemeskel v. INS , 257 F.3d 1185, 1189 (10th Cir. 2001)). In addition, the

BIA’s factual findings “are conclusive unless the record demonstrates that any

reasonable adjudicator would be compelled to conclude to the contrary.”

Tsevegmid , 336 F.3d at 1235 (quotation omitted). The IJ must give “specific,

cogent reasons” for a determination that petitioner lacks credibility.   Sviridov v.

Ashcroft , 358 F.3d 722, 727 (10th Cir. 2004).

       From the outset, the parties have agreed that this case rests almost

exclusively on petitioner’s credibility, and the IJ simply did not believe her

testimony. She submitted no evidence in support of her claims other than the

several versions of the events underlying her claim of past persecution.


                                             -3-
       The IJ carefully and thoroughly outlined the many discrepancies and

inconsistencies in petitioner’s story as described in her application, the asylum

interview and her hearing testimony. Admin. R. at 143-51. Moreover, petitioner

admits she “altered her story,” Petitioner’s Br. at 19, but suggests that the IJ gave

the asylum officer’s assessment report weight “grossly disproportionate to its

probative value.”   Id. at 20. Contrary to petitioner’s argument, however, the IJ

gave appropriate consideration to her hearing testimony, her asylum application,

and the asylum officer’s assessment as support for his findings that petitioner

had been “giving false testimony throughout her history in the United States.”

Id. at 48.

       Petitioner offers vague and generalized excuses for not having obtained

corroboratory evidence in support of her application,        id. at 21-22, but expresses

no specific reasons she did not (or could not) do so. She claims to have “offered

reasonable explanations for the inconsistencies in her narrative,”        id. at 22, but

again provides no specific citations to those inconsistencies or to her

explanations. Simply claiming that some “are the type of inconsistencies which

can readily be explained due to confusion,”         id. at 20, is insufficient. Because the

IJ found as a factual matter that petitioner was not credible and no reasonable

adjudicator would be compelled to conclude to the contrary,          see 8 U.S.C.

§ 1252(b)(4)(B), these findings are conclusive.


                                              -4-
      Finally, petitioner argues that the BIA erred in summarily affirming the IJ’s

decision. This argument is foreclosed by recent Tenth Circuit authority.         See

Sviridov , 358 F.3d at 726-27; Batalova v. Ashcroft , 355 F.3d 1246, 1253-54

(10th Cir. 2004); Yuk , 355 F.3d at 1230-32. Petitioner also maintains that review

by a single board member was inappropriate in this case. It makes no difference

whether the BIA acted through a single member, since we can directly and fully

review the IJ’s decision, which the BIA adopted.       See Batalova , 355 F.3d at 1253

n.8. As indicated above, our review reveals no error in the IJ’s decision. Thus,

the BIA appropriately streamlined this case.       See Sviridov , 358 F.3d at 727

(holding this court can review Board member’s decision to streamline).

      The petition for review is DENIED.


                                                         Entered for the Court



                                                         John C. Porfilio
                                                         Circuit Judge




                                           -5-